
	
		II
		Calendar No. 478
		112th CONGRESS
		2d Session
		S. 792
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Pryor (for himself,
			 Mr. Hoeven, Ms.
			 Landrieu, Mr. Cochran,
			 Mr. Shelby, Mr.
			 Lee, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			July 31, 2012
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the waiver of certain debts relating to
		  assistance provided to individuals and households since 2005. 
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Assistance Recoupment
			 Fairness Act of 2011.
		2.Debts since
			 2005
			(a)DefinitionsIn this section—
				(1)the term covered area means an
			 area—
					(A)located in an area
			 that has been identified by the Administrator of the Federal Emergency
			 Management Agency as an area having special flood hazards under the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.); and
					(B)located in a
			 community that does not participate in the national flood insurance program
			 under the National Flood Insurance Act of 1968; and
					(2)the term
			 covered assistance means assistance provided—
					(A)under section 408
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5174); and
					(B)in relation to a
			 major disaster declared by the President under section 401 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during
			 the period beginning on August 28, 2005, and ending on December 31,
			 2011.
					(b)Waiver
			 authorityThe Administrator of the Federal Emergency Management
			 Agency—
				(1)(A)may waive a debt owed
			 to the United States relating to covered assistance provided to an individual
			 or household if the covered assistance was distributed based on an error by the
			 Federal Emergency Management Agency; and
					(B)shall waive a debt
			 owed to the United States relating to covered assistance provided to an
			 individual or household located in a covered area if the reason for the debt
			 relates to a failure to participate in the national flood insurance program
			 under the National Flood Insurance Act of 1968; and
					(2)may not waive a
			 debt under paragraph (1) if the debt involves fraud, the presentation of a
			 false claim, or misrepresentation by the debtor or any party having an interest
			 in the claim.
				
	
		1.Short titleThis Act may be cited as the
			 Disaster Assistance Recoupment
			 Fairness Act of 2011.
		2.Debts since
			 2005
			(a)DefinitionIn this section, the term covered
			 assistance means assistance provided—
				(1)under section 408 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174); and
				(2)in relation to a major
			 disaster declared by the President under section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the period
			 beginning on August 28, 2005 and ending on December 31, 2010.
				(b)Waiver
			 authorityThe Administrator of the Federal Emergency Management
			 Agency—
				(1)subject to paragraph (2),
			 may waive a debt owed to the United States relating to covered assistance
			 provided to an individual or household if—
					(A)the covered assistance
			 was distributed based on an error by the Federal Emergency Management
			 Agency;
					(B)there was no fault on
			 behalf of the debtor; and
					(C)the collection of the
			 debt would be against equity and good conscience; and
					(2)may not waive a debt
			 under paragraph (1) if the debt involves fraud, the presentation of a false
			 claim, or misrepresentation by the debtor or any party having an interest in
			 the claim.
				(c)ReportingNot
			 later than 3 months after the date of enactment of this Act, and every 3 months
			 thereafter until the date that is 18 months after the date of enactment of this
			 Act, the Inspector General of the Department of Homeland Security shall submit
			 a report that assesses the cost-effectiveness of the efforts of the Federal
			 Emergency Management Agency to recoup improper payments under the individuals
			 and households program under section 408 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5174) to—
				(1)the Committee on Homeland
			 Security and Governmental Affairs and the Subcommittee on Homeland Security of
			 the Committee on Appropriations of the Senate; and
				(2)the Committee on Homeland
			 Security, the Committee on Transportation and Infrastructure, and the
			 Subcommittee on Homeland Security of the Committee on Appropriations of the
			 House of Representatives.
				
	
		July 31, 2012
		Reported with an amendment
	
